Citation Nr: 0330076	
Decision Date: 11/03/03    Archive Date: 11/13/03	

DOCKET NO.  95-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
an undiagnosed illness. 

2.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness. 

3.  Entitlement to service connection for right shoulder 
strain. 

4.  Entitlement to service connection for bilateral ankle 
disability due to undiagnosed illness. 

5.  Entitlement to service connection for disability 
manifested by itchy feet due to undiagnosed illness. 

6.  Entitlement to service connection for benign prostatic 
hypertrophy. 

7.  Entitlement to service connection for bilateral plantar 
fasciitis. 

8.  Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1960 to February 1965 
and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  the Court found that 
the 30-day period provided in § 3.159(b)(1), to respond to a 
VCAA duty to notify, is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the veteran and 
request that he provide the name and 
address of the private medical care 
providers who treated him in Denver, 
Colorado, immediately following service, 
as identified at page 15 of the May 8, 
2003, hearing transcript.  Appropriate 
releases should be obtained and the RO 
should contact the identified health care 
providers and request that they provide 
all records relating to treatment of the 
veteran from 1991 until the present.

3.  The RO should contact the VA medical 
facilities at La Junta and Pueblo, 
Colorado, and request copies of all 
records relating to treatment of the 
veteran from March 2002 until the 
present.  

4.  The veteran should be afforded a VA 
examination(s) to determine the existence 
and etiology of any memory loss, chronic 
fatigue, right shoulder strain, bilateral 
ankle disability, disability manifested 
by itchy feet, benign prostatic 
hypertrophy, bilateral plantar fasciitis, 
and degenerative joint disease of the 
right knee.  The claims file must be made 
available to the examiner(s) and the 
examination report(s) should reflect that 
such review was accomplished.  The 
examiner(s) is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has memory loss, chronic fatigue, 
bilateral ankle disability, or disability 
manifested by itchy feet that is related 
to active service or due to an 
undiagnosed illness.  The examiner(s) is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
that any currently manifested right 
shoulder strain, benign prostatic 
hypertrophy, bilateral plantar fasciitis, 
or degenerative joint disease of the 
right knee existed during active service 
or is related to active service.  If 
memory loss, chronic fatigue, bilateral 
ankle disability, or disability 
manifested by itchy feet are not related 
to the veteran's active service or are 
not the result of chronic disability that 
can be medically linked or attributed to 
a chronic undiagnosed illness, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner(s) should clearly and 
specifically so specify in the 
examination report(s).  If right shoulder 
strain, benign prostatic hypertrophy, 
bilateral plantar fasciitis, or 
degenerative joint disease of the right 
knee cannot be medically linked or 
attributed to the veteran's active 
service, on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner(s) should 
clearly and specifically so specify in 
the examination report(s).  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




